Citation Nr: 0806371	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition, as secondary to the veteran's service-connected 
left knee condition.   

2.  Entitlement to a rating in excess of 10 percent for 
retro-patellar pain syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
retro-patellar pain syndrome of the lefr knee.  

4.  Entitlement to a rating in excess of 20 percent for 
myofascial pain syndrome, thoracic spine area.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from January, March, and August 2005 rating decisions.  

In the January 2005 rating decision, the RO continued a 10 
percent rating for retro-patellar pain syndrome, left knee, 
and granted an increased rating of 10 percent for retro-
patellar pain syndrome, right knee, effective August 10, 
2004, the date of the veteran's claim for an increased 
rating.  In the March 2005 rating decision, the RO continued 
a 20 percent rating for myofascial pain syndrome in the 
thoracic spine area.  In the August 2005 rating decision, the 
RO denied service connection for right elbow epicondylitis, 
secondary to left knee disability.  

In March 2005, the veteran filed a notice of disagreement 
(NOD) with the denial of a rating in excess of 10 percent for 
his left knee condition.  A statement of the case (SOC) 
regarding this issue was issued in November 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2005.

In his November 2005 substantive appeal, the veteran 
expressed disagreement with the denial of service connection 
for a right elbow condition, and increased ratings for the 
service-connected right knee condition and myofascial pain 
syndrome of the thoracic spine.  An SOC regarding these 
issues was furnished in June 2006, and the veteran filed a 
substantive appeal in July 2006.  

In his November 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  However, in a letter received in 
January 2006, the veteran withdrew his request for a Travel 
Board or videoconference hearing.  See 38 C.F.R. § 20.704(e) 
(2007).  

The Board's decision on the claims for service connection for 
a right elbow condition, as secondary to the veteran's 
service-connected left knee condition, and increased ratings 
for the left and right knee conditions are set forth below. 
 The claim for a rating in excess of 20 percent for 
myofascial pain syndrome, thoracic spine area, is addressed 
in the remand following the order; that matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in his 
July 2006 substantive appeal, the veteran appears to raise a 
claim for service connection for nerve damage in the right 
arm, and pain in the neck, shoulder, forearm, and wrist, 
secondary to his service-connected left knee condition.  
There is no indication in the record that these matters have 
yet been addressed; hence, they referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  There is no medical evidence that even suggests a medical 
relationship between any current right elbow condition and 
the veteran's service-connected left knee condition.  

3.   Retro-patellar pain syndrome of the right knee has been 
manifested by complaints of pain with X-ray findings of 
minimal degenerative changes with evidence of pain on motion, 
but with flexion limited to no less than 105 degrees, normal 
extension, and no medical evidence of instability.  


Retro-patellar pain syndrome of the left knee has been 
manifested by complaints of pain with X-ray findings of 
minimal degenerative changes with evidence of pain on motion, 
but with flexion limited to no less than 100 degrees, normal 
extension, and no medical evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow 
condition as secondary to the veteran's service-connected 
left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2007).  

2.  The criteria for a rating in excess of 10 percent for 
retro-patellar pain syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5257 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
retro-patellar pain syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the service connection claim, the Board notes that, 
in his initial claim for service connection, the veteran 
indicated that he had a left elbow injury secondary to the 
left knee.  In an April 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a left elbow condition secondary to the left 
knee.  In a statement received later in April 2005, the 
veteran indicated that the injured elbow was his right, not 
his left elbow.  While the RO has not issued a new notice 
letter, informing the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
right elbow condition, secondary to his left knee condition, 
this error is not shown to "affect the essential fairness of 
the adjudication."  See Sanders v. Nicholson, 487 F. 3d 881, 
889 (Fed. Cir. 2007).  In this regard, the record reflects 
that the veteran understood that, in order to establish 
service connection for his right elbow condition, he had to 
show that this condition is related to his service-connected 
left knee condition.  See, e.g., July 2006 substantive appeal 
("My left knee did let go in February causing me to fall on 
right elbow.").  Consequently, any error in naming the left 
elbow in the April 2005 notice letter is "cured by actual 
knowledge on the part of the claimant."  Id.  

Regarding the claims for increased ratings of the left and 
right knee conditions, in an October 2004 pre-rating letter, 
the RO provided notice of the information and evidence 
required to substantiate the claims for increased ratings.  
Both the October 2004 and April 2005 letters informed the 
veteran of what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  These letters specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims.  The January and August 2005 rating decisions 
reflect the initial adjudication of the claims after issuance 
of these letters.  Hence, these letters meet the VCAA's 
timing of notice requirement.    

The Board notes that the veteran was notified regarding the 
criteria for assignment of disability ratings, consistent 
with Dingess/Hartman, in a March 2006 post-rating letter.  
After issuance of this letter, and opportunity for the 
veteran to respond, the June 2006 SOC and October 2006 
supplemental SOCs (SSOCs) reflect readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).  

With regard to the claims for increased ratings for the left 
and right knee conditions, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the October 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders, 487 F. 3d 881.  

In this regard, the Board is aware of the veteran's 
statements made during a November 2004 VA examination, in 
which he described the effects of his service-connected left 
and right knee disabilities on employability and daily life.  
These statements indicate an awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Id. slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected knee 
disabilities on employability and daily life, the Board does 
not view the disorders at issue to be impacted by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  

Finally, the November 2005 and June 2006 SOCs set forth the 
rating criteria applicable to the service-connected knee 
disabilities.  The veteran was accordingly made well aware of 
the requirements for increased ratings for these disabilities 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA and private treatment 
records, Social Security Administration records, and the 
report of a November 2004 VA examination.  Also of record and 
considered in connection with the claims are various 
statements submitted by the veteran or by his representative, 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

After a full review of the record, to include the medical 
evidence and the statements of the veteran and his 
representative, and in light of the above-noted legal 
authority, the Board finds that service connection for a 
right elbow condition as secondary to the service-connected 
left knee condition must be denied.  

The veteran has consistently asserted that he injured his 
right elbow when his left knee gave way, causing him to fall.  
In a May 2005 statement, he specifically stated that he had 
cleaned a drain outside, after which his left knee gave way a 
little and he fell on ice, landing on his right elbow.  The 
VA and private treatment records include diagnoses of 
epicondylitis, right elbow.  Hence, a current disability of 
the right elbow is medically shown.  The question, however, 
is whether there exists a medical relationship between a 
current right elbow condition and the service-connected left 
knee condition.  

Despite the veteran's assertions that he injured his right 
elbow when his left knee gave out, causing him to fall, the 
medical evidence reveals that the veteran presented for 
private treatment in February 2005, reporting that he had 
injured his right elbow when he slipped on a patch of ice in 
January.  The assessment was lateral epicondylitis, right 
elbow and medial epicondylitis, right elbow.  During VA 
treatment in October 2005 the veteran reported right elbow 
pain since he fell at work in December 2004 or January 2005.  
The assessment was right elbow pain, probable lateral 
epicondylitis, probable cubital tunnel syndrome.  During VA 
treatment in September 2006 the veteran presented for 
evaluation of a C6-C7 disc herniation, reporting that his 
current symptoms began after falling on ice and landing on 
his right elbow in February 2005.  

Therefore, despite the veteran's consistent assertions that 
he injured his right elbow due to a fall caused by his left 
knee giving out, the history given during medical treatment 
does not include the report of the veteran's left knee giving 
way.  Further, during VA treatment in April 2005, the veteran 
specifically reported that he would occasionally have popping 
and clicking noises in his left knee, and the sensation of 
giving out, but he reported no falls.  

In any event, none of the medical evidence of record in any 
way relates the veteran's current right elbow condition to 
his service-connected left knee condition.  Without medical 
evidence of such a nexus, there is simply no basis on which 
to grant the claim; hence, the appeal as to this matter must 
be denied.     

In short, there is simply no medical evidence of a nexus 
between the veteran's current right elbow condition and his 
service-connected left knee condition, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact, support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship between the 
current right elbow condition and the service-connected left 
knee condition-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a right elbow condition, as secondary 
to the veteran's service-connected left knee condition, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Increased Ratings

The veteran claims that the severity of his service-connected 
left and right knee conditions warrant higher disability 
ratings.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
following analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Historically, by rating action of April 1996, the RO granted 
service connection for retropatellar pain syndrome of the 
left and right knees and assigned initial 10 percent and 
noncompensable ratings, respectively, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective February 
13, 1996.  In August 2004, the veteran filed his current 
claim for increased ratings.  In the January 2005 rating 
decision, the RO continued the 10 percent rating for retro-
patellar syndrome, left knee, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5260, and granted an 
increased rating of 10 percent for retro-patellar syndrome, 
right knee, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 
5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Records of private treatment from January 2003 to October 
2004 reflect complaints regarding and treatment for the left 
knee, including arthroscopic surgery in July 2003, with 
diagnoses of chondromalacia patella.  

During VA examination in November 2004, the veteran described 
his right knee pain as 5/10, which could increase to 7/10 
with rainy weather.  He reported that he took no medications, 
but occasionally used a theragesic cream which did improve 
the pain somewhat.  He described flare-ups every week, 
lasting fifteen minutes to a day, adding that, during these 
flare-ups, he was 25 percent additionally limited due to 
pain.  He denied using a cane, crutches, or braces, and 
reported that his right knee problem affected his work as a 
custodian in that he had to alternate the weight he puts on 
his leg, meaning that he did a slower job.  

The veteran reported the history of his left knee arthroscopy 
and described pain as 10/10 since that surgery.  He reported 
that he felt the left knee's soreness with popping, but 
denied redness, heat, or swelling.  He added that he felt 
some instability and noted a popping sound that increased the 
pain on the lateral side of his leg.  The veteran stated that 
his left knee pain was exacerbated by squatting or lying on 
his stomach, but that the pain was eased to 5/10 with 
theragesic cream, although he had no help from a variety of 
NSAIDs or Tylenol.  He described flare-ups in the left knee 
approximately two times a week, lasting two to three days.  
He again denied using any canes, crutches, or braces in 
relation to the left knee, and reported that his left knee 
made it difficult for him to negotiate stairs.  He added that 
he had lost 2 to 3 jobs in the past due to "inferior work," 
which the veteran related to his difficulty with completing 
his job well while hurting.  

On examination, the veteran was able to ambulate at a pretty 
quick gait, but had a limp on his left knee.  There was no 
redness, swelling, or effusion in the right knee, and he was 
able to flex the knee from 0 to 110 degrees without 
difficulty or pain.  He was able to flex the left knee from 0 
to 100 degrees, where he had pain and needed to stop.  
Passive range of motion was 0 to 140 degrees, but painful, 
bilaterally.  Both knees were additionally limited 20 percent 
by pain when doing repetitive motion.  Both knees were 
negative for valgus or varus stretch, McMurray's, Lachman's 
test, or Drawer tests, but both were tender to palpation 
along the lateral joint lines.  The pertinent diagnosis was 
retropatellar pain syndrome of left and right knees, status 
post left knee arthroscopic surgery.  

Records of VA treatment from August 2004 to October 2006 
include a November 2004 X-ray of the knees which revealed 
minimal degenerative changes.  In April 2005 the veteran 
reported pain in both knees.  He described occasional 
sensations of his knees giving out, but reported no falls.  
Range of motion of the right knee was from 0 to 105 degrees, 
actively, and from 0 to 120 degrees, passively.  Range of 
motion of the left knee was from 0 to 100 degrees, actively, 
and from 0 to 120 degrees, passively.  There was minimal 
patellar crepitation with range of motion testing and 
patellar apprehension test in both knees.  There was no 
significant ligamentous instability with stress testing in 
either knee.  Ballottement sign and McMurray's tests were 
negative, bilaterally.  Lachman's test was negative in the 
right knee and trace in the left knee.  The assessment was 
right and left knee pain, probably secondary to internal 
derangement.  A June 2005 MRI of the bilateral knees revealed 
no evidence of an acute abnormality within both knees, 
bipartite patella on the right and post arthroscopy changes 
of the left.  

During VA treatment in July 2005 the veteran continued to 
complain of knee pain, stating that his left knee pain was 
more bothersome than the right.  He stated that his left knee 
would swell on occasion, but that he had less sensation of 
his knees giving out.  He added that he had a brace for his 
left knee which he did not find helpful.  Range of motion of 
the right knee was from 0 to 110 degrees, actively, and from 
0 to 120 degrees, passively.  Range of motion of the left 
knee was from 0 to 105 degrees, actively, and from 0 to 120 
degrees, passively.  There was minimal patellar crepitation 
with range of motion testing in both knees and no significant 
collateral ligament instability in either knee.  Patellar 
apprehension sign and ballottement test were negative 
bilaterally.  Lachman's test was negative on the right and 
trace on the left.  The assessment was right knee pain, 
bipartite patella, stable, no evidence of internal 
derangement on recent MRI examination, and left knee pain, 
probably secondary to patellofemoral syndrome, recent MRI 
with no findings of internal derangement, some scarring of 
the Hoffa fat pad from previous arthroscopy was noted.   

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the veteran's service-
connected left or right knee conditions is not warranted.   

As indicated above, while the veteran has consistently 
complained of knee pain, the objective medical evidence 
demonstrates flexion limited to no less than 100 degrees in 
either knee and full extension in both knees.  In this 
regard, active range of motion in the right knee was from 0 
to 110 degrees in November 2004, 0 to 105 degrees in April 
2005, and 0 to 110 degrees in July 2005.  Active range of 
motion in the left knee was from 0 to 100 degrees in November 
2004 and April 2005 and from 0 to 105 degrees in July 2005.  

Collectively, these findings do not warrant assignment of 
even a compensable rating for either knee under Diagnostic 
Code 5260 or 5261.  As indicated above, the recent medical 
evidence reveals that extension has been full to 0 degrees 
and flexion has been no less than 100 degrees in either knee.  
These findings fail to meet the criteria for compensable 
ratings under Diagnostic Codes 5260 or 5261, let alone for 
ratings in excess of 10 percent.  This evidence also provides 
no basis for assignment of separate ratings for limited 
flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).  

The November 2004 VA examiner noted that the veteran's range 
of motion in each knee was additionally limited by 20 percent 
by pain when doing repetitive motion.  However, decreasing 
the veteran's flexion on examination by 20 percent would 
result in flexion limited to 88 degrees on the right and 80 
degrees on the left.  These findings also do not warrant 
assignment of compensable ratings under Diagnostic Code 5260.  
Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis 
for assignment of any rating greater than 10 percent for 
either knee under Diagnostic Code 5260 or 5261.  

The Board notes that the record reflects X-ray evidence of 
minimal degenerative changes in both knees.  Given the 
veteran's slight, albeit noncompensable, limited flexion in 
each knee, and complaints of painful motion, a 10 percent 
rating for each knee, the maximum rating for a single, major 
joint, is assignable under Diagnostic Code 5003, rating 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board points out that the 10 percent rating 
assigned for each knee in this case, is consistent with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as 
the intention of the rating schedule, to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  However, no 
higher rating is assignable for either knee.  

While the Board recognizes the veteran's subjective 
complaints of sensations of his knees giving out, as 
reflected during VA treatment in April 2005, objective 
medical findings have shown no significant ligamentous 
instability with stress testing in either knee.  As such, 
there is no basis for assignment of a rating in excess of 10 
percent for either knee under Diagnostic Code 5257.  Further, 
in light of the medical evidence, the record also does not 
support assignment of a separate compensable rating for 
either knee on the basis of arthritis and instability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for either 
knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected knee conditions.  It is 
neither contended nor shown that the veteran's service-
connected left and right knee conditions involve ankylosis, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  As such, increased ratings under any of the 
diagnostic codes rating these conditions are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
for either the left or right knee under the applicable rating 
criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left and right knee 
conditions reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the June 2006 SOC and October 2006 SSOC).  In this regard, 
the Board notes that the disabilities have not objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned 10 percent ratings).  
In this regard, the Board notes that a December 2005 decision 
from the Social Security Administration found that the 
veteran was disabled due to the combined conditions of 
lumbosacral strain, epicondylitis of the left upper 
extremity, and osteoarthritis of the knees.  Further, in a 
September 2006 statement, the veteran's physician at the VA 
hospital in White River Junction indicated that the veteran 
was not able to perform his previous job, or to work in other 
fields, secondary to his right elbow pain and problems.  

Moreover, there also is no objective evidence that, during 
the period pertinent to the claim for increase, the left or 
right knee disabilities have warranted frequent treatment-
much less periods of hospitalization-or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the claims for higher ratings 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of higher ratings, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a right elbow condition, as secondary 
to the veteran's service-connected left knee condition, is 
denied.  

A rating in excess of 10 percent for retro-patellar pain 
syndrome of the right knee is denied.

A rating in excess of 10 percent for retro-patellar pain 
syndrome of the left knee is denied.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 20 percent for 
myofascial pain syndrome, thoracic spine area, is warranted.  

The veteran's myofascial pain syndrome was evaluated during 
VA examination in November 2004.  During that examination, 
range of motion of the spine revealed forward flexion to 75 
out of 95 degrees, extension to 35 out of 35 degrees, left 
and right lateral bending to 40 out of 40 degrees, and left 
and right rotation to 35 out of 35 degrees.  

Records of VA treatment include range of motion testing of 
the lumbar spine.  In April 2005 the veteran was able to 
forward flex his fingertips to the patella, extension was to 
5 degrees, and lateral bending and lateral rotation were 
decreased secondary to stiffness and pain.  In July 2005 the 
veteran was able to forward flex the lumbosacral spine to 
reach his fingertips to the infrapatellar region.  Extension 
was to 10 degrees, and lateral bending and lateral rotation 
were decreased secondary to stiffness.  

The Board notes that the veteran's myofascial pain syndrome 
of the thoracic spine area may be rated based on limitation 
of motion of the thoracolumbar spine.  The medical evidence 
since the November 2004 VA examination indicates a worsening 
of the veteran's range of motion.  To ensure that the record 
reflects the current severity of the disability, the Board 
finds that a more contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected myofascial pain 
syndrome in the thoracic spine area.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  Accordingly, the RO should 
arrange for the veteran to undergo VA orthopedic examination 
to evaluate the myofascial pain syndrome in the thoracic 
spine area at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Manchester VA Medical Center (VAMC), dated from July 2004 to 
March 2005; the White River Junction VAMC, dated from March 
2005 to October 2006, and the Boston VAMC dated from April to 
October 2006.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA treatment records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating in 
excess of 20 percent for myofascial pain syndrome, thoracic 
spine area.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's myofascial pain syndrome, 
thoracic spine area, from the Manchester 
VAMC (since March 2005) and the White 
River Junction and Boston VAMCs (since 
October 2006).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.
  
2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
v. Peake (cited to above).  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should conduct range of 
motion testing of the thoracolumbar 
spine, expressed in degrees.  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.   In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the 
thoracolumbar spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The physician should also indicate 
whether the veteran has any ankylosis of 
the spine; and, if so, the extent of any 
such ankylosis, and whether the ankylosis 
is favorable or unfavorable).   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 20 percent for 
myofascial pain syndrome, thoracic spine 
area.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


